TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00206-CV



                                    Mary E. Allen, Appellant

                                                v.

                                    Nancy Wimberly, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. C-1-CV-14-009789, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                The appellate record must include the clerk’s record from the trial court.1 The

clerk’s record in this cause was due in this Court on June 5, 2015. Notice was received from the

trial court clerk’s office on June 24, 2015, indicating appellant had neither paid nor made

arrangement for payment for the clerk’s record.2 If the clerk’s record is not filed because the

appellant failed to pay, this Court may dismiss the appeal for want of prosecution.3 On June 30,

2015, we sent notice to appellant that the clerk’s record was overdue and that the appeal may be

dismissed for want of prosecution if appellant did not make arrangements for the clerk’s record by




       1
           See Tex. R. App. P. 34.1, 34.5(a).
       2
           Nor has appellant preserved any claim of indigency.
       3
           See id. R. 37.3(b).
July 10, 2015. To date, no clerk’s record has been filed. Accordingly, we dismiss the appeal for

want of prosecution.4



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 5, 2015




       4
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2